Citation Nr: 1624889	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-13 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating greater than 30 percent for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to November 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's claim was remanded by the Board in January 2015.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The depression disorder has been manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for depression have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in October 2008, December 2008, and March 2009.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

Multiple VA examinations have been secured, most recently in February 2015.  With respect to the February 2015 examination, the examiner reviewed the claims file, discussed the Veteran's reported symptoms, conducted a complete examination, and discussed the effect of the Veteran's disability on his social and occupational functioning.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication.

Based on the association of VA medical records, the February 2015 VA examination report, and the readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Staged ratings may be assigned, if warranted by the evidence.  Here, the disablity has not significantly changed and a uniform evaluation is warranted.

A May 2009 rating decision granted entitlement to service connection for depression and assigned the Veteran a rating of 30 percent.  The Veteran claims the rating does not accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2015). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5 (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that under the DSM-5 GAF scores are not assigned.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran was afforded a VA examination in April 2009.  He reported that he had been married for about one year and that his relationship with his wife was good.  He also had a 14-year old daughter and 10-year old stepdaughter.  He had a close relationship with cousins and brothers.  The Veteran no longer participated in sports, but took care of the house and currently was looking for work as he had been unemployed for three months.  He had been laid off due to the economy.  He denied a history of suicide attempts or acts of violence / aggressiveness.  The Veteran was receiving treatment from his private physician for depression.  His symptoms included low mood and energy, weight fluctuations, disrupted sleep, apathy, social withdrawal, and anhedonia.  On examination, the Veteran was properly dressed and groomed.  His speech was unremarkable, affect normal, mood dysphoric, attention intact, fully oriented, had unremarkable thought processes and content, described no delusions or inappropriate behavior, denied obsessive / ritualistic behavior, denied panic attacks, and had no suicidal or homicidal thoughts.  Memory was normal.  The diagnosis was major depressive disorder, recurrent, moderate, and his GAF score was 60.  The examiner indicated that there was mild to moderate impairment of social functioning and mild, transient impairment in work functioning due to struggles with motivation and energy at times on the job.

In March 2010, the Veteran reported that his mood was down and sleep had been poor.  He also indicated that his enjoyment of activities was reduced because he is tired.  He had anxiety that resulted in panic attacks twice per month.  The Veteran had been married for two years and was worried that his sexual dysfunction and lack of work might negatively influence his wife's perception of him.  In May 2010, the Veteran's wife made him leave their home because she was angry with him for giving money to another woman to help her out.  He did not have a stable housing situation, but currently was staying with his father.  He walked his dog for exercise and stress management and was using psychotherapy as a source of support.  The Veteran increasingly wanted to isolate himself and had been more moody and irritable than normal.  On examination, his appearance and hygiene were appropriate, as was his behavior and thought processes.  But he described his mood as poor and his affect was depressed.  Insight and judgment were within normal limits and he denied suicidal or homicidal ideation.  He did not appear to be a danger to himself or others.  In July 2010, the Veteran reported that he was homeless and had been sleeping in his car or at friends' homes.  Not having stable housing was a problem because it impacted his ability to see his daughter, which bothered him.  

In August 2010, the Veteran reported an "okay" relationship with his siblings and a close circle of friends.  He was separated from his wife and, consequently, living with friends.  Recreational activities included traveling and playing basketball.  The depression often kept him from being motivated to find employment.  On examination, dress and grooming were appropriate, attitude was positive, speech was normal, mood was euthymic, and affect was flat to euthymic.  The Veteran denied hallucinations and obsessive or compulsive behavior.  Thought processes were intact.  He was not considered a danger to himself or others.  He was fully oriented and attention, concentration, and memory were intact or within normal limits.  Judgment and insight were fair.  The diagnosis was depression not otherwise specified and generalized anxiety disorder.  The GAF score assigned was 45, based on the Veteran's homelessness, financial difficulties, marital discord, child custody issues, and unemployment status.

Since 2010 the Veteran appears to have been seen on a limited basis for his mental health problems.

The Veteran was afforded a VA examination in February 2015.  The examiner indicated that the mental disorder resulted in occupational and social impairment  with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that since leaving service "all my relationships had been complete hell."  His depressive disorder was secondary to service-connected testicular atrophy, which made dating and having new sexual partners anxiety provoking.  In relationships, he had also had problems with aggressiveness and rejection due to his medical condition and/or performance issues.  He had been married from 2008 to 2010 and had divorced due to his wife's sexual needs and desire for children.  The Veteran had been homeless for a time thereafter and had had 6 or 7 short-term relationships, but nothing very serious.  There were some anger issues, but no domestic violence and mostly he had been friends with these women.  He had been living with a woman since January 2014, but their relationship was not exclusive.  He was in contact with his 20 year-old daughter twice per month and she had lived with him for a year when she was 18 until he threw her out for not following his rules.  The Veteran had pulled away from his friends since 2002, but would associate with his brothers by playing video games or hanging out at one of their homes.  In addition, he reported that about five times per month he would smoke marijuana by himself or with friends.  The Veteran enjoyed traveling and recently had been to Chicago for a concert.  Otherwise he tended to stay at home and watch movies.  The Veteran had worked at various jobs following his separation from service and had mostly been laid off due to lack of work or the loss of contracts.  He denied any recent history of getting into arguments or fights with co-workers.  In the past six months he had not been late or absent from work.  The Veteran denied suicidal ideation or self-mutilation.  The Veteran's main symptoms were depressed mood and chronic sleep impairment.  On examination, the Veteran was appropriately dressed and maintained good eye contact.  He denied hallucinations, but had a blunted affect and dysphoric mood.  Speech and thought patterns were coherent and appropriate.  He was fully oriented with intact memory, good attention, high average intelligence, and fair to good judgment and insight.  He had problems with sleeping, poor energy, feelings of guilt, depression, anxiety, and concentration problems only during periods of relationship stress.  

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records and lay evidence as a whole support an increased rating for the Veteran's depression to 50 percent.  See 38 C.F.R. § 4.7.  The Veteran has reported considerable problems with social relationships, including withdrawing from friends since 2002 and having considerable problems with romantic relationships, given his anxiety over his service-connected testicular problems.  Occupationally, he has few problems maintaining employment and has not described problems while working, but there is lay and medical evidence supporting a finding that there is an effect on establishing occupational relationships based on problems with his motivation and mood.  As such, the Board concludes that the Veteran has demonstrated occupational and social impairment with reduced reliability and productivity and that a 50 percent rating for his depressive disorder is warranted for the entire appellate time period.

However, a rating greater than 50 percent is not appropriate for any period of time since service connection was awarded because the Veteran does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood or total social and occupational impairment as contemplated by a higher rating.  Although the Veteran clearly has a disability, he exhibits few of the symptoms noted as applicable for a 70 percent rating.  He does not exhibit symptoms such as illogical, obscure or irrelevant speech.  He is not in a near-continuous state of panic, depression or disorientation.  He has never exhibited impairment in thought processes or communication.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some social isolation, but treatment records indicate that he does interact socially as a requirement of his jobs and has been able to maintain a relationship with a circle of friends, his brothers, cousins, and other family members.  The Veteran's primary depression symptoms include low /depressed mood, low energy, weight fluctuations, disrupted sleep, apathy, social withdrawal, and anhedonia.  That said, he has consistently been found to have normal speech patterns, intact memory, fair judgment, and normal thought processes.      

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV or DSM-5.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood or total social and occupational impairment as contemplated for a 70 or 100 percent rating.

As to the Veteran's occupational functioning, he has indicated difficulty finding a job at various points during the appellate time period.  He has lost several jobs due to economic conditions and there is no lay or medical evidence to suggest that he lost his job due to his depressive disorder.  Indeed, the medical evidence indicates that there was an effect on occupational functioning due to difficulties with energy level and motivation and the current 50 percent disability rating is an effort to compensate for moderate impairment on occupational functioning.  The Veteran has denied performance problems at work or difficulty getting along with co-workers or supervisors.  Similarly, the effect that his depression has on his lack of motivation, at times, in searching for a new job during periods of unemployment is contemplated in the current 50 percent rating.  

As to the Veteran's social functioning, he has experienced considerable problem establishing and maintaining romantic relationships due to his service-connected testicular problems, which has caused his depressive disorder and led to considerable anxiety.  He also has generally been increasingly isolative since 2002.  That said, he has been able to maintain a relationship with a circle of friends and his brothers.  He also has been involved with multiple romantic partners during the appellate time period.  He has a teenage daughter with whom he has experienced some problems when she was living with him, but failings in their relationship appear to have been due to her refusal to follow the rules imposed on her while living with the Veteran and not as a result of an inability of the Veteran to maintain a relationship.  At last report, they still spoke with each other multiple times per month.  Similarly, the Veteran's marriage appears to have ended due to his ex-wife's desire for children, rather than an inability on the Veteran's part to maintain a social relationship.  In addition, the Veteran enjoys traveling, which indicates that he is able to interact with strangers during these trips.

Thus, the Veteran does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood or total social and occupational impairment sufficient to warrant a disability rating greater than 50 percent.  He does have some deficiencies in multiple areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that his level of social impairment does not warrant a rating in excess of the currently assigned 50 percent rating.  To the extent that the Veteran has some of the criteria listed under the DC for a 70 or 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 50 percent is warranted, but that a rating greater than 50 percent is not warranted for any time during the appeal period.  See Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran's symptoms include low mood and energy, weight fluctuations, anxiety, depression, intermittent panic attacks up to twice monthly, disrupted sleep, apathy, social withdrawal, and anhedonia.  The assigned 50 percent rating contemplates these and other symptoms, as it is based on the general rating formula for mental disorders that offers a broad basis on which to rate the disability.  

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

Entitlement to an initial rating of 50 percent for depression is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


